                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                                Case No. 21-cr-28
       vs.

ASHTON HOWARD,

                     Defendant.


                       UNOPPOSED MOTION TO ADJOURN
                    FINAL PRETRIAL CONFERENCE AND TRIAL

       Ashton Howard, by counsel, respectfully moves to adjourn the final pretrial

conference and trial in this matter to allow sufficient time for defense counsel to confer

with his client about the status of the case and the filing of any pretrial motions.

       In support of this motion, Howard invites the Court’s attention to the following

circumstances:

       1.     On February 18, 2021, Ashton Howard was arraigned on one count of civil

disorder, contrary to 18 U.S.C § 231(1)(3), and one count of felony in possession of

ammunition, contrary to 18 U.S.C. § 18:922(g)(1). Howard entered not guilty pleas.

Howard was released under conditions previously imposed by Magistrate Judge Duffin.

       2.     The scheduling order set a motions deadline of March 5, 2021, a final

pretrial conference hearing on March 11, 2021, and jury trial on April 5, 2021.

       3.     On March 5, 2021, defense counsel filed a motion to extend the time to file

pretrial by two weeks, until March 19, 2021. As indicated in that motion, counsel is


                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
       Case 2:21-cr-00028-PP-WED Filed 03/08/21 Page 1 of 3 Document 21
seeking additional time to file motions to allow him to provide all the discovery received

in this case to Howard for his review, and time to discuss with him the filing of potential

pretrial motions. Further, as stated in that motion, counsel notes that the first round of

discovery was not provided to the defense until February 25, which is the same day the

protective order in the case was issued. Although the government provided a copy of the

motion and proposed protective order to counsel for review on February 18, 2021,

defense counsel did not have an opportunity to review it and relay to the government

that it did not object to the order until February 25, which accounted for part of the delay

in providing the first round of discovery to defense counsel.

       4.     To allow time for filing and litigating pretrial motions, defense counsel

requests an adjournment of the final pretrial conference and trial and asks that a status

be scheduled in the future to set those dates.

       5.     As indicated above, Howard is not in custody. He is currently employed at

Kenosha Beef.

       6.     The defense believes that the requested adjournment is in the interests of

justice and supports a tolling of the speedy trial clock.

       7.     Undersigned counsel has spoken with AUSA Benjamin Proctor, counsel for

the government, who indicated he does not oppose the adjournment.

       For all the above reasons, Howard requests an adjournment of the final pretrial

conference and trial to allow time for filing and litigating of pretrial motions.




                                              2
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
       Case 2:21-cr-00028-PP-WED Filed 03/08/21 Page 2 of 3 Document 21
Dated at Milwaukee, Wisconsin this 8th day of March, 2021.


                                Respectfully submitted,


                                /s/ John W. Campion
                                John W. Campion, WI Bar #1002697
                                FEDERAL DEFENDER SERVICES
                                 OF WISCONSIN, INC.
                                517 E. Wisconsin Ave - Rm 182
                                Milwaukee, WI 53202
                                Tel.: (414) 221-9900
                                E-mail: john_campion@fd.org

                                Counsel for Defendant, Ashton Howard




                                   3
                                                             Federal Defender Services
                                                                     of Wisconsin, Inc.
Case 2:21-cr-00028-PP-WED Filed 03/08/21 Page 3 of 3 Document 21
